                         UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

    UNITED STATES OF AMERICA,
                                                  Case No. 2:19-cr-00147-BLW
                Plaintiff,
                                                  PRELIMINARY ORDER OF
        vs.                                       FORFEITURE, FINAL AS TO
                                                  DEFENDANT1
    CARL EDWARD NESS,

                Defendant.


       This matter comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture, Final as to Defendant. Dkt. 24.

       The Court finds that the Motion and the record establish: (a) the requisite

nexus between the property subject to forfeiture and the offense, as required by

Federal Rule of Criminal Procedure 32.2, and (b) a sufficient factual and legal

basis for forfeiture to include, but not be limited to, the following Subject Property

and any Substitute Assets.


1
  Despite its name, a Preliminary Order of Forfeiture is the final order as to the Defendant. Fed.
R. Crim. P. 32.2(b)(4). A Final Order of Forfeiture, when necessary, addresses third party
interests. Fed. R. Crim. P. 32.2(c).


PRELIMINARY ORDER OF FORFEITURE - FINAL TO DEFENDANT - 1
      Subject Property:

          1. A Western Digital hard drive, serial number WXE908TJ8505; and

          2. A Dell Inspiron 1525 computer, Service Tag number DRJ40H1.

      Nexus and Factual Basis for Forfeiture

      Based upon the Plea Agreement, filed July 15, 2019, the Defendant pleaded

guilty to Count One of the Indictment, a violation of 18 U.S.C. § 2252(a)(4)(B)),

and admitted he knowingly possessed, using the Subject Property, images of real

minors engaged in sexually explicit conduct. Plea Agreement, Dkt. 16.

      Statutory Authority

      The Court’s forfeiture authority originates from 18 U.S.C. § 2253, which

provides that, when imposing sentence on any person convicted of a violation of

18 U.S.C. § 2252, the Court shall order that such person shall forfeit to the United

States:

             (1) any visual depiction…or any book, magazine,
                 periodical, film, videotape, or other matter which
                 contains any such visual depiction, which was
                 produced, transported, mailed, shipped or received in
                 violation of this chapter; (2) any property
                 …constituting or traceable to gross profits or other
                 proceeds obtained from such offense; and (3) any
                 property...used or intended to be used to commit or to
                 promote the commission of such offense or any
                 property traceable to such property.

      NOW, THEREFORE, THE COURT ORDERS that the United States’

Motion for Preliminary Order of Forfeiture, Final as to Defendant is GRANTED,

PRELIMINARY ORDER OF FORFEITURE - FINAL TO DEFENDANT - 2
and the Defendant shall forfeit to the United States the Subject Property and any

other property forfeitable pursuant to the Statutory Authority above or other

applicable law.

      Substitute Assets: Pursuant to 21 U.S.C. § 853(p) and other applicable

statutes, the government may seek forfeiture of substitute assets, “or any other

property of the defendant” up to the value of the property subject to forfeiture. The

government may do so when the property subject to forfeiture:

                  a. Cannot be located upon the exercise of due diligence;

                  b. Has been transferred or sold to, or deposited with, a third party;

                  c. Has been placed beyond the jurisdiction of the court;

                  d. Has been substantially diminished in value; or

                  e. Has been commingled with other property which cannot be

                      divided without difficulty.

      The United States Attorney General (or a designee) is authorized to seize the

Subject Property in accordance with Criminal Rule 32.2(b)(3).

      The United States is further authorized, pursuant to Criminal Rule 32.2(b)(3)

and 32.2(c)(1)(B), to conduct any discovery, including depositions and

interrogatories intended to: (a) identify, locate or dispose of the property ordered

forfeited herein, any property traceable thereto, or any property that may be




PRELIMINARY ORDER OF FORFEITURE - FINAL TO DEFENDANT - 3
forfeited as substitute assets; or (b) expedite ancillary proceedings related to any

third-party interests claimed pursuant to 21 U.S.C. § 853(n).

      The United States Attorney General (or a designee) is hereby authorized to

commence any applicable proceeding to comply with statutes governing third-

party rights, including giving notice of this Order.

      If the United States seeks a Final Order of Forfeiture, it shall provide the

required notice, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions and 21 U.S.C.

§ 853(n).

      The United States may publish on an official government internet site

(www.forfeiture.gov) for at least thirty (30) consecutive days, pursuant to

Supplemental Rule G(4)(a)(iv)(C). The United States may also, to the extent

practicable, provide written notice to any person known to have an alleged interest

in the Subject Property, other than the above-named Defendant, pursuant to

Supplemental Rule G(4)(b) and 21 U.S.C. § 853(n)(1).

      Any person asserting a legal interest in the Subject Property, or other

forfeited property, must file a claim with the Court within the applicable deadlines.

Otherwise, the claim will be waived and lost. Supplemental Rule G contains

specific deadlines, but typically the deadline to file a claim is no later than sixty

days after first publication or thirty days after receipt of notice, whichever is


PRELIMINARY ORDER OF FORFEITURE - FINAL TO DEFENDANT - 4
earlier. Any claim must be signed under the penalty of perjury and must meet the

statutory and Rule requirements, including those in § 853(n) and Supplemental

Rule G(5).

      The United States shall have clear title to the Subject Property following the

Court's disposition of all third-party interests. If no third party files a timely claim,

this Preliminary Order of Forfeiture becomes final as to third parties, pursuant to

Criminal Rule 32.2(c)(2).

      The Preliminary Order of Forfeiture terminates a defendant’s rights. Thus, a

defendant may not participate in the ancillary proceeding. This Preliminary Order

of Forfeiture is part of the sentence and shall be included in the judgment. See

Criminal Rule 32.2(b)(4).

      This Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Criminal Rule 32.2(e).

                                                               DATED: January 28, 2020


                                                                75.�w�
                                                                B. Lynn Winmill
                                                                United States District Judge




PRELIMINARY ORDER OF FORFEITURE - FINAL TO DEFENDANT - 5
